Fourth Court of Appeals
                               San Antonio, Texas
                                     May 27, 2015

                                  No. 04-15-00022-CV

                      IN THE MATTER OF PAR, A JUVENILE,

                   From the County Court at Law, Medina County, Texas
                                  Trial Court No. 1753
                         Honorable Vivian Torres, Judge Presiding


                                    ORDER
      The Honorable Vivian Torres’ request for extension of time in which to conduct the
abandonment hearing is GRANTED. Time is extended to June 15, 2015.




                                               _________________________________
                                               Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of May, 2015.



                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court